Dye, J.
(dissenting). I dissent and vote to affirm and to answer the question certified in the negative on the ground that the defendant is estopped to deny the sufficiency of the service of the summons as made herein. True it is that the defendant is a New York corporation yet, for purposes of bringing a suit against it, that circumstance must be considered in light of defendant’s conduct in the premises. It maintains its principal place of business in Ohio and for all intents and purposes, including the service of process, was a resident of Ohio (cf. International Milling Co. v. Columbia Transp. Co., 292 U. S. 511). Registration of motor vehicles in compliance with the statute is required for purposes of facilitating identification of the owner by the police and the public (Vehicle and Traffic Law, § 11, subd. 1). Here the information furnished identified the defendant’s residence and principal place of business in Ohio. To permit it to deny the consequence of such representation in order to avoid liability for a negligent act committed in this State would be contrary to public policy and should be disapproved (Reese v. Reamore, 292 N. Y. 292).
Lewis, Oh. J., Fuld and Froessel, JJ., concur with Van Voorhis, J.; Dye, J., dissents in opinion in which Conway and Desmond, JJ., concur.
Orders reversed, etc.